Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 10, 2021

                                      No. 04-20-00578-CV

                                      Jose Samalea SOSA,
                                            Appellant

                                                v.

                                       Rebecca GARZA,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-13876
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

        On November 30, 2020, Appellant Jose Samalea Sosa filed a notice of appeal. See TEX.
R. APP. P. 25.1(a). The same day, a deputy clerk of this court notified Appellant in writing to
pay his filing fee and file his docketing statement by December 14, 2020. See id. R. 5 (requiring
fees in civil cases); id. R. 32.1 (requiring a docketing statement); 4TH TEX. APP. (SAN ANTONIO)
LOC. R. 5.2, http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. A late
notice was later sent on January 14, 2021. Our records do not conclusively establish that
Appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP. P. 5; id. R.
20.1 (waiving appellate court costs under certain circumstances).
        On January 20, 2021, a deputy clerk of this court called Appellant’s counsel and left a
message with an office assistant regarding the late payment and failure to file an amended notice
of appeal. See id. R. 5; id. R. 25.1(e), (g) (requiring Appellant to give notice of notice to the
court reporter and to amend a defect or omission in the notice of appeal). On January 26, 2021,
this court received a call from counsel’s office stating that Appellant would file something within
forty-eight hours. To date, this court has not received any amended notice of appeal, docketing
statement, payment, or a Statement of Inability to Afford Payment of Court Costs. See id. R. 5;
id. R. 25.1(e), (g); id. R. 32.1; see also TEX. R. CIV. P. 145.
        We ORDER Appellant to file a docketing statement within TEN DAYS of the date of
this order.
        We ORDER Appellant to file an amended notice of appeal within TEN DAYS of the date
of this order.
       We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order that either (1) the filing fee has been paid, or (2) Appellant is entitled to appeal without
paying the filing fee.
       If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883
(Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court